--------------------------------------------------------------------------------

                            TENTH COURT OF APPEALS

Chief Justice
    Tom Gray

Justice
     Rex D. Davis
     Al Scoggins

                          McLennan County Courthouse
                         501 Washington Avenue, Rm 415
                            Waco, Texas 76701-1373
            Phone: (254) 757-5200              Fax: (254) 757-2822



                    Clerk
     Sharri Roessler
                                       
                                       
                                 June 4, 2015
                                       
                                       

In accordance with the enclosed Memorandum Opinion, below is the judgment in the numbered cause set out herein to be entered in the Minutes of this Court as of the 4[th] day of June, 2015.

10-14-00157-CV	THOMAS H. SINCLAIR v. ESTATE OF FERNANDO RAMIREZ, AND EVA RAMIREZ, INDIVIDUALLY, AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF FERNANDO RAMIREZ, DECEASED, AND ON BEHALF OF ALL WRONGFUL DEATH BENEFICIARIES - ON APPEAL FROM THE 13[TH] DISTRICT COURT OF NAVARRO COUNTY - TRIAL COURT NO. 10-19633-CV  -  REVERSED AND RENDERED - Memorandum Opinion by Justice Scoggins:

"This cause came on to be heard on the transcript of the record of the Court below and because it is the opinion of this Court that there was error in the judgment, it is ordered, adjudged and decreed by the Court that because appellees failed to present legally-sufficient causation evidence directly connecting appellant's purported negligence to the decedent's death, the trial court's judgment is reversed and judgment is rendered that appellees take nothing.  It is further ordered that appellees pay all costs in this behalf expended, both in this Court and the court below, and that this decision be certified below for observance."